Citation Nr: 0803708	
Decision Date: 02/01/08    Archive Date: 02/12/08

DOCKET NO.  05-34 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to an evaluation in excess of 10 percent for 
residuals of left knee injury, status post meniscectomy and 
osteotomy with instability for the period prior to February 
27, 2006.

3.  Entitlement to an evaluation in excess of 10 percent for 
degenerative arthritis of the left knee for the period prior 
to February 27, 2006. 

4.  Entitlement to an evaluation in excess of 30 percent for 
residuals of left knee injury, status post meniscectomy and 
osteotomy with instability, degenerative arthritis and status 
post left total knee arthroplasty, since April 1, 2007.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active duty from September 1972 to June 
1976 and from May 1980 to September 1980.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  

During the appeal period, the veteran was awarded a total 
rating based on convalescence following a total left knee 
arthroplasty on February 26, 2006.  This rating remained in 
effect until April 1, 2006.  A 100 percent disability 
evaluation was then assigned for the veteran's left knee, 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5055.  
That rating remained in effect until March 31, 2007.  A 30 
percent evaluation for postoperative residuals was slated to 
commence on April 1, 2007.  

Since the assigned 100 percent evaluation under DC 5055 was 
imposed by regulation following the veteran's total 
arthroplasty, and insofar as VA laws and regulations are in 
place to govern the evaluation process subsequent to 
expiration of the post-operative 100 percent evaluation, the 
issues herein are limited to the questions of whether 
increased evaluations are warranted prior to February 26, 
2006 and subsequent to April 1, 2007.  Thus, the Board has 
recharacterized the issues on appeal as shown on the first 
page of this decision.  See generally, AB v. Brown, 6 Vet. 
App. 35 (1993).

Also as originally developed for appeal, the veteran's claim 
included the additional issue of entitlement to service 
connection for a right knee disability.  This issue was 
considered in the rating action on appeal.  It was the 
subject of a notice of disagreement (NOD) and was included in 
the statement of the case (SOC).  A substantive appeal as to 
that issue is also on file.  In a rating decision in August 
2006, the RO granted service connection for degenerative 
arthritis of the right knee secondary to the service-
connected left knee disability, assigning a noncompensable 
evaluation.  Thus, that service connection issue has been 
resolved, and the issue in controversy is no longer on appeal 
before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In reviewing the claims file, the Board notes that in the 
veteran's October 2005 substantive appeal, he requested a 
hearing at the RO before a Veterans Law Judge.  Thus far, no 
action has been taken in response to the veteran's request.

Under applicable regulation, a hearing on appeal will be 
granted if an appellant, or his or her representative, 
expresses a desire to appear in person.  38 C.F.R. § 20.700 
(2007).  The importance of responding to a request for a 
hearing is recognized under 38 C.F.R. § 20.904(a)(3) (2007), 
as a Board decision may be vacated when there is a 
prejudicial failure to afford an appellant a personal 
hearing.  

Since such hearings are scheduled by the RO (see 38 C.F.R. § 
20.704(a), the Board is remanding the case for that purpose, 
in order to satisfy procedural due process concerns.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the veteran for a 
Travel Board hearing before a Veterans 
Law Judge, and provide appropriate notice 
to the veteran and his representative.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


